Office Action Summary

Claims 1-6, 8, 10-12, 14-15, and 17-24 are pending in the application.    

Allowable Subject Matter
Claims 1-6, 8, 10-12, 14-15, and 17-24 are allowed in the application.  Please see the reasons for allowance below.  

Reasons for Allowance
Claims 1-6, 8, 10-12, 14-15, and 17-24 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is Li (U.S. Publication No. 2016/013,2788), Parikh (U.S. Publication No. 2017/030,0472), and Suri (U.S. Publication No. 2016/016,2816).  Li, a method and system for creating a classifier capable of predicting personality type of users, teaches a computer-implemented user profiling system, a communication retrieval component which, for an entity employing a business process management system, captures communication data in real-time in response to a given business process being implemented by the business process management system, the communication retrieval component retrieving communication data generated from users completing at least one activity in the given business process, a worker may work on one or more tasks on the crowdsourcing platform. The one or more tasks may correspond to one or more messages posted by one or more users and may extract one or more messages related/shared/generated by one or more users, a features extraction component which extracts textual features from the retrieved communication data and generates a textual features vector based on the textual features, a trained attribute classifier which receives the textual features vector and predicts personality attribute labels for the at least one user based on the textual features vector, where one or more classifiers for a personality type are trained. In an embodiment, the microprocessor may train the one or more classifiers for the personality type of a user from one or more personality type, the natural language processor (NLP) is a microprocessor configured to analyze natural language content to draw meaningful conclusions therefrom. The NLP may employ one or more natural language processing and one or more machine learning techniques known in the art to perform the analysis of the natural language content. The NLP may analyze the set of messages to determine the one or more parameters associated with the set of messages in the training data based on one or more types of messages. Examples of such techniques include, but are not limited to, Naïve Bayes classification, artificial neural networks, Support Vector Machines (SVM), multinomial logistic regression, or Gaussian Mixture Model (GMM) with Maximum Likelihood Estimation (MLE), and monitoring and capturing communication data and the engines and classifiers as above, but Li does not appear to explicitly teach creating profiles based on received communication and behavior information. Parikh, a linguistic analysis and learning for policy engine teaches a profile analysis engine which receives the retrieved communication data and behavior information and generates a user profile which corresponds to at least one of the users completing the activity in the given business process and is based on the retrieved communication data and behavior information, wherein the user profile identifies one or more attitudes of the at least one user, which is at least partially based on textual data in the retrieved communication data and a processor which implements the communication retrieval component, the task monitoring and contextual analysis component, the profile analysis engine, and other engines, and monitoring and capturing communication data and Parikh teaches creating profiles based on received communication and behavior information, it does not appear to explicitly teach obtain users' behavior information (e.g., execution of activities, identification of users, roles, etc. Suri, a system and method for human task monitoring and contextual analysis for domain-specific business process, teaches a task monitoring and contextual analysis component which retrieves behavior information generated from users completing the activity in the given business process where  information on the BPs is extracted using a monitoring infrastructure that connects to the BPMS and collects data as the BPs execute, provides another layer of human task monitoring on top the existing concept probe to help a user understand the patterns and behaviors of actors involved in any business process in an organization, concept probe queries for manual task information, including, for example, users of an entity employing the BPM infrastructure, roles of the users; and a combination of the above each associated with the business process activity and a human task monitoring and contextual analysis (“HTMCA”) component 306 stores knowledge about actors involved in the business process and the roles associated to each business process activity, but it does not explicitly teach performing natural language processing to extract relevant terms nor does it teach alerting the engine that it is being implemented to begin user profiling. None of the above prior art explicitly teaches this implementation where the profile analysis engine is alerted to being user profiling, along with the natural language processing used on the received data to extract relevant terms, in conjunction with the other limitations of the claims, as Applicant points out on pgs. 4 and 5 of the Remarks of 4/18/2022, and these are the reasons which adequately reflect the Examiner's opinion as to why Claims 1-6, 8, 10-12, 14-15, and 17-24 are allowable over the prior art of record.
		Furthermore, the claims are patent eligible as they meet the Alice test for eligibility under 35 USC §101 and the 2019 PEG as the claims recite limitations which are not abstract under Prong 2 of step 2A of the Alice analysis, as any abstraction recited in the Claim limitations which may be construed as “A Mental Process” or “Certain Method of Organizing Human Activity” such as utilizing observations, evaluations, and judgements in the form of collecting, analyzing, and transmitting information for the purposes of predicting personality attribute labels, are integrated into a practical application, as the additional elements applies the judicial exception in a meaningful way by utilizing monitored data generated by the business process management system and then alerting the profile analysis engine to begin user profiling, along with the other limitations such as using natural language processing on received data, which is a controlling of multiple systems. Thus independent Claims 1, 12, and 21 are not directed at an abstract idea under 2A Prong 2 of the 2019 PEG, as they are integrated into a practical application and thus eligible under 35 USC §101 Alice.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
5/16/2022